In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 18‐3172 
UNITED STATES OF AMERICA, 
                                                   Plaintiff‐Appellee, 
                                 v. 

RACHEL L. KOPP, 
                                               Defendant‐Appellant. 
                     ____________________ 

            Appeal from the United States District Court 
                for the Western District of Wisconsin. 
          No. 18‐cr‐00090 — James D. Peterson, Chief Judge. 
                     ____________________ 

      ARGUED APRIL 12, 2019 — DECIDED APRIL 23, 2019 
                 ____________________ 

   Before FLAUM, EASTERBROOK, and SYKES, Circuit Judges. 
    FLAUM, Circuit Judge. Rachel L. Kopp has a history of sub‐
stance  abuse  and  drug‐related  convictions.  During  the  sen‐
tencing hearing for the revocation of her supervised release, 
the district court announced an 18‐month sentence; but then, 
after learning from the probation oﬃcer that 18 months might 
not  allow  suﬃcient  time  for  Kopp  to  complete  a  residential 
drug treatment program, the court increased the sentence to 
2                                                      No. 18‐3172 

20 months. Kopp appeals, arguing the district court improp‐
erly lengthened her sentence to promote rehabilitation in vio‐
lation  of  Tapia  v.  United  States,  564  U.S.  319  (2011),  and 
18 U.S.C. § 3582(a). For the reasons below, we vacate the sen‐
tence and remand to the district court for resentencing. 
                          I. Background 
    On May 23, 2018, the Bureau of Prisons (“BOP”) released 
Kopp from prison in Waseca, Minnesota and ordered her to 
report to the Rock Valley Community Program in Janesville, 
Wisconsin for transitional services. Kopp disregarded that di‐
rective.  Six  days  later,  law  enforcement  arrested  her.  Ulti‐
mately, Kopp pleaded guilty to a one‐count indictment for es‐
caping  the  Attorney  General’s  custody  in  violation  of 
18 U.S.C. §§ 751(a) and 4082(a).  
    The district court held a sentencing hearing on September 
27, 2018. After confirming that both sides had no objections to 
the  Presentence  Investigation  Report  (“PSR”),  the  court 
adopted  the  PSR’s  factual  findings  and  Guidelines  applica‐
tion: Kopp’s total oﬀense level was 7 and her criminal history 
category was VI, so the range for the term of imprisonment 
was 15 to 21 months. The government recommended a sen‐
tence within the Guidelines range. Kopp’s attorney requested 
a 12‐month sentence.  
    To support the request for a shorter sentence, Kopp’s at‐
torney  began  by  asserting  that  the  bulk  of  Kopp’s  criminal 
history occurred when Kopp was in her teens and twenties—
Kopp  was  thirty  years  old  at  sentencing.  The  district  court, 
while describing Kopp’s criminal history as “low‐grade,” em‐
phasized  that  “there’s  a  ton  of  it.”  Additionally,  the  court 
No. 18‐3172                                                                    3

opined that the “two fundamental drivers” of Kopp’s crimi‐
nal activity were trauma from her childhood and her drug ad‐
diction. This prompted Kopp’s attorney to transition to talk‐
ing about Kopp’s treatment history.  
    Kopp’s attorney noted that Kopp participated in the BOP’s 
Residential  Drug  Abuse  Program  (“RDAP”)1  in  2016,  but 
since that time, she had not had another opportunity for treat‐
ment.  Again,  the  court  oﬀered  a  clarifying  comment:  “She 
hasn’t had an opportunity for treatment because every time I 
try to put her in a circumstance where she can get treatment, 
unless she is, you know, in leg irons, she runs away….” The 
court described its experience sentencing other oﬀenders with 
substance abuse disorders—how treatment does not always 
work the first time, but some oﬀenders have success after the 
second  cycle  of  treatment.  Despite  Kopp’s  previous  experi‐
ence  with  RDAP,  the  court  hoped  Kopp  could  still  benefit 

                                                 
      1  The BOP must make treatment available to prisoners who it deter‐

mines  have  “a  treatable  condition  of  substance  addiction  or  abuse.” 
18 U.S.C.  § 3621(b).  Accordingly,  the  BOP  established  the  RDAP.  See 
28 C.F.R. § 550.53; U.S. Dep’t of Justice, Fed. Bureau of Prisons, Program 
Statement  5330.11:  Psychology  Treatment  Programs  (2009), 
https://www.bop.gov/policy/progstat/5330_011.pdf [hereinafter Program 
Statement  5330.11].  To  gain  admission  into  RDAP,  an  inmate  must 
(1) “have a verifiable substance use disorder”; (2) “sign an agreement ac‐
knowledging program responsibility”; and (3) be able to complete each of 
the  program’s  components  at  the  time  he  or  she  starts  the  program.  28 
C.F.R.  § 550.53(b).  The  program’s  three  components  are:  (1) the  “[u]nit‐
based component”—“a course of activities … set apart from the general 
prison  population”;  (2) “[f]ollow‐up  services,”  if  time  allows;  and 
(3) “Community  Treatment  Services.”  Id.  § 550.53(a).  According  to  the 
BOP’s Program Statement, an inmate typically needs 24 months to com‐
plete the entire RDAP program before his or her release from BOP cus‐
tody. Program Statement 5330.11, § 2.5.5. 
4                                                      No. 18‐3172 

from treatment. It remarked: “We’ve got to get her some more 
treatment, and I’m going to try again.” 
    Next, the court asked Kopp’s attorney to talk about Kopp’s 
plans after incarceration, sharing its concern that Kopp was in 
a  “vicious  cycle.”  Kopp’s  attorney  told  the  court  that  Kopp 
had  contacted  a  transitional  living  program,  a  sponsor 
through Narcotics Anonymous, and an organization that of‐
fers addiction treatment. Then Kopp addressed the court di‐
rectly: She took responsibility for her actions, asked for “the 
least  amount  of  incarceration”  possible,  and  said  she  was 
“prepared to do things diﬀerently.” She recognized that she 
needed  to  address  the  issues  underlying  her  addiction  and 
stated that she intended to participate in counseling as part of 
her recovery.  
   The court recalled similar statements Kopp made at a pre‐
vious revocation of supervised release hearing, observed that 
her statements at the present hearing seemed like a “broken 
record,” and asked Kopp what would be diﬀerent this time 
around.  Kopp  said  she  finally  accepted  that  she  has  a  drug 
addiction, and she planned to stay away from her old com‐
munity and focus on getting treatment. The court encouraged 
Kopp to work through her underlying issues, stay away from 
drugs and people who use them, and use her intelligence to 
build a better future.  
   Then, the court began discussing Kopp’s sentence. It ex‐
plained  that  the  Guidelines  range  was  “narrow,”  but  that 
Kopp’s  12‐month  request  was  “a  little  short.”  After  asking 
Kopp about the sentence she was currently serving and learn‐
ing that Kopp was to receive a month of credit toward the sen‐
tence  it  was  to  impose  that  day,  the  court  announced:  “The 
sentence that I’m going to impose is 18 months. It’s kind of in 
No. 18‐3172                                                        5

the middle of the guideline, and I want to make sure with an 
18‐month sentence, does that give Ms. Kopp time to partici‐
pate in an RDAP program?” The probation oﬃcer who pre‐
pared the  PSR responded:  “I think that’s probably, like, the 
lowest end she could be at to participate.” Immediately after 
that comment, the court said: “Okay. I’m going to make it 20 
months  then.”  Kopp  interjected:  ”Can  I  just—RDAP  is  only 
nine months.” The court responded: ”You have to get into it. 
You’ve got to find a spot for it and everything like that, and I 
do think it’s important for you, and so I’m going to make it 20 
months….”  The  court  also  said  that  it  “could  be  persuaded 
that a sentence longer would be appropriate,” but reaﬃrmed 
that “[Kopp’s] sentence will be 20 months.” Shortly thereafter, 
the  court  imposed  the  conditions  of  supervised  release  and 
asked  if  further  justification  of  those  conditions  was  neces‐
sary.  Kopp’s  attorney  responded  in  the  negative.  After 
“cover[ing] all the other formalities of the sentence,” the court 
adjourned  the  hearing.  The  clerk  entered  the  written  judg‐
ment on September 28, 2018. 
                          II. Discussion 
    The Sentencing Reform Act of 1984 enacted “sweeping re‐
forms”  to  federal  criminal  sentencing.  Mistretta  v.  United 
States, 488 U.S. 361, 365–66 (1989). Under the Act, a judge must 
sentence a federal oﬀender to either a fine, a term of proba‐
tion, or a term of imprisonment. 18 U.S.C. § 3551(b). In select‐
ing one of those options, the judge must “impose a sentence 
suﬃcient, but not greater than necessary” to reflect the four 
general purposes of sentencing: retribution, deterrence, inca‐
pacitation, and rehabilitation. Id. § 3553(a); Tapia, 564 U.S. at 
325. But the Act requires judges to disregard certain purposes 
depending on which type of sentence the judge is imposing. 
6                                                      No. 18‐3172 

Tapia, 564 U.S. at 325–26. For example, a judge may not con‐
sider retribution when imposing a term of supervised release. 
18 U.S.C. § 3583(c); Tapia, 564 U.S. at 326. And, as relevant to 
this appeal, a judge may not consider rehabilitation when im‐
posing  a  term  of  imprisonment.  18  U.S.C.  § 3582(a);  see  also 
Mistretta, 488 U.S. at 367 (explaining that the Act “reject[ed] 
imprisonment  as  a  means  of  promoting  rehabilitation”);  28 
U.S.C.  § 994(k)  (“The  [Sentencing]  Commission  shall  insure 
that the guidelines reflect the inappropriateness of imposing 
a sentence to a term of imprisonment for the purpose of reha‐
bilitating  the  defendant  or  providing  the  defendant  with 
needed  educational  or  vocational  training,  medical  care,  or 
other correctional treatment.”).  
   In  Tapia  v.  United  States,  the  Supreme  Court  considered 
whether the Act prevented judges from considering the time 
required  to  complete  RDAP  in  deciding  how  long  an  of‐
fender’s term of imprisonment should be. 564 U.S. 319. After 
reviewing the statutory background and language, the Court 
held:  “Section 3582(a)  precludes sentencing  courts from im‐
posing or lengthening a prison term to promote an oﬀender’s 
rehabilitation.” Id. at 332.  
    Kopp argues that the district court’s judgment runs afoul 
of Tapia because the court added two months to her imprison‐
ment term to allow her to complete RDAP. The government 
disagrees and further argues that Kopp should not be permit‐
ted to raise a Tapia objection for the first time on appeal.  
     A. Standard of Review 
    “Generally speaking, we review a district court’s applica‐
tion of the Sentencing Guidelines de novo and any underlying 
factual findings for clear error.” United States v. Seals, 813 F.3d 
No. 18‐3172                                                         7

1038, 1044 (7th Cir. 2016). Here, the government argues that 
Kopp  did not properly raise  a Tapia claim below, so our  re‐
view turns on whether Kopp waived or forfeited that issue. 
“Waived issues cannot be reviewed, while forfeited ones are 
reviewed for plain error.” Id. at 1045. A party waives an issue 
when  it  “‘intentionally  relinquishes  or  abandons  a  known 
right,’” and a party forfeits an issue when it “fails to raise an 
argument due to accident or neglect.” Id. at 1044–45 (quoting 
United States v. Walton, 255 F.3d 437, 441 (7th Cir. 2001)). 
    The government contends that Kopp advocated for a term 
of imprisonment long enough to allow her to complete RDAP 
as part of her overall sentencing strategy to convince the court 
that she was finally willing to confront her addiction. As such, 
the  government  asserts  that  Kopp  either  intentionally  relin‐
quished her right to bring a Tapia claim or invited the court to 
make a Tapia error. We disagree. 
    Kopp expressed a desire to complete RDAP, but she also 
sought to limit the amount of time she would have to spend 
in prison. At the  sentencing hearing, Kopp  explicitly  stated: 
“Of course I’m hoping for the least amount of incarceration.” 
And when the court proposed increasing her sentence from 
18 to 20 months to ensure she could complete RDAP, Kopp 
interrupted the court to make clear that she believed 9 months 
would  be  suﬃcient. Although  Kopp  did  not  make  a  formal 
Tapia  objection,  her  comments  to  the  court  indicate  that  she 
opposed  the  proposed  increase  of  her  sentence.  Therefore, 
there is no support for the government’s argument that Kopp 
waived her right to challenge the district court’s decision to 
8                                                                      No. 18‐3172 

lengthen her sentence for rehabilitation, much less that she in‐
vited the court to make a Tapia error. 
    It was, however, a mistake for Kopp’s attorney not to raise 
a Tapia  objection  during the sentencing hearing.  Due to this 
forfeiture,  we  review  for  plain  error.2  Under  plain‐error  re‐
view,  Kopp  must  show  that  (1)  there  was  error,  (2)  it  was 
plain, (3) it aﬀected her substantial rights, and (4) it seriously 
aﬀected the fairness, integrity, or public reputation of the ju‐
dicial proceedings. Seals, 813 F.3d at 1045. 
     B. Sentencing Decision 
      The  government  maintains  that  the  district  court’s  sen‐
tence was not plainly erroneous. In support of this position, 
the government argues that the court discussed the appropri‐
ate  § 3553(a)  factors,  only  discussed  treatment  in  light  of 
                                                 
     2  In  her  reply,  Kopp  characterizes  the  moment  she  interrupted  the 

court as her taking “exception” to the sentencing decision pursuant to Fed‐
eral Rule of Criminal Procedure 51. She argues that she did not have an 
opportunity to object before the court imposed the sentence and therefore, 
she is entitled to raise this issue on appeal. See United States v. Pennington, 
908 F.3d 234, 238 (7th Cir. 2018) (“Federal Rule of Criminal Procedure 51(a) 
provides that a party need not state an ‘exception’ to a ruling the court has 
already made … to preserve her appellate rights.” (citation omitted)). We 
disagree. After switching the sentence from 18 to 20 months, the court con‐
tinued to discuss the need for Kopp’s sentence and paused to accept con‐
cerns or comments before finalizing the sentence. There was ample oppor‐
tunity for Kopp or her attorney to raise an objection. Based on this record, 
the absence of a formal Tapia objection leads us to review for plain error. 
See  United  States  v.  Holman,  840  F.3d  347,  352–53  (7th  Cir.  2016);  see  also 
United States v. Lewis, 823 F.3d 1075, 1083–84 (7th Cir. 2016) (when a judge 
announces a definitive sentencing decision, a defendant need not make an 
objection to preserve the issue for appeal, but where a judge announces a 
tentative sentencing decision and invites objections, a defendant’s failure 
to object can amount to waiver or forfeiture). 
No. 18‐3172                                                         9

Kopp’s request for it, and based the sentence on the need to 
protect the public given that Kopp’s addiction might limit her 
ability to refrain from criminal activity upon release. Viewed 
that way, the government sees an analogy between this case 
and our recent decision in United States v. Burrows, 905 F.3d 
1061 (7th Cir. 2018).  
    But Burrows is easily distinguishable. There, we held the 
district court did not commit a Tapia error because the court 
only discussed the opportunities for rehabilitative programs 
in  prison;  there  was  no  indication  that  the  court  chose  the 
length of the defendant’s sentence to promote rehabilitation. 
Id. at 1067. Rather, the district court “determined the length of 
[the oﬀender’s] sentence, in its words, ‘to address the serious‐
ness  of  the  oﬀense  and  also  [the]  concerns  about  [the  of‐
fender’s]  risk  to  recidivate  and  the  need  for  general  deter‐
rence.’” Id. at 1067–68 (second alteration in original) (quoting 
the district court).  
     Here, by contrast, the court initially intended to give Kopp 
an 18‐month sentence: “The sentence that I’m going to impose 
is 18 months.” But before making that oﬃcial, the court asked 
if an 18‐month sentence would “give Ms. Kopp time to partic‐
ipate in an RDAP program?” When the probation oﬃcer ex‐
plained that 18 months was probably “the lowest end” of the 
requisite amount of time to complete RDAP, the district court 
immediately responded by adding two months to Kopp’s sen‐
tence: “Okay. I’m going to make it 20 months then.” The only 
fact that changed between the moment the district court an‐
nounced an 18‐month sentence and the moment the district 
court announced a 20‐month sentence was the court’s receipt 
of  the  probation  oﬃcer’s  estimate  as  to  the  amount  of  time 
10                                                     No. 18‐3172 

necessary  to  allow  RDAP  participation.  Such  a  shift  in  sen‐
tencing  is  precisely  what  Tapia  and  18  U.S.C.  § 3582(a)  pro‐
hibit. 
     We are not persuaded by the government’s argument that 
the  court’s  dismissal  of  Kopp’s  interjection  that  RDAP  only 
takes  9  months,  the  court’s  musing  that  it  could  have  been 
persuaded to make the sentence longer, or the court’s after‐
the‐fact recitation of reasons for the sentence were tailored to 
its  decision  to  impose  a  20‐month—as  opposed  to  an  18‐
month—sentence. The district court never explained why two 
additional  months  were  necessary.  Comparing  the  infor‐
mation the court had while announcing an 18‐month sentence 
with  the  information  it  had  while  announcing  a  20‐month 
sentence leads to the conclusion that the court imposed a 20‐
month sentence in order to guarantee Kopp’s ability to com‐
plete RDAP. That was plain error. 
   The government insists, nevertheless, that we should not 
remand  for  resentencing  because  Kopp  has  not  made  any 
showing that but for the error, the sentence would have been 
diﬀerent. The transcript of the sentencing hearing belies this 
argument. If the district court had not made a Tapia error, it 
would  have  imposed  an  18‐month  sentence.  Consequently, 
the district court must resentence Kopp.  
                         III. Conclusion 
  For  the  foregoing  reasons,  we  VACATE  the  sentence  and 
REMAND for resentencing.